Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2018/0052928).
As per claim 1, Liu teaches detecting input corresponding to a request to locate text within an electronic document that is associated with a keyword included in the input ([0077], [0125], receiving a search input to find closest matches in a publication website in response to a user search);
generating a set of tokens from the electronic document, each token corresponding to one or more strings within the electronic document ([0078]- [0079], [0085], generating publications representations);
sending the keyword and the set of tokens to a machine learning system, wherein the machine learning system generates a representation of the keyword and a representation of each (Fig. 5, [0074]-[0075], sending keywords within the training search query along with training publication or document to corresponding machine learning models);
receiving, from the machine learning system, at least one string within the electronic document that is associated with the keyword, the at least one string being associated with the keyword based on the representation of the keyword having at least a threshold similarity to a representation of a token corresponding to the at least one string ([0076]-[0080], receiving from the machine learning system the closest matches in a publication corpus in response to user’s query); and
outputting an indication of the at least one string that is associated with the keyword ([0080], outputting the closest matches of the search query keyword to the device operated by the user and displayed on the device).

As per claim 4, Liu teaches wherein the input corresponding to the request to locate text within the electronic document that is associated with the keyword includes a number of characters of the keyword, and further comprising: sending the keyword and the set of tokens to the machine learning system in response to determining that the number of characters of the keyword exceeds a threshold number ([0074]- [0076], wherein keywords within the training search query along with training publication or document to corresponding machine learning models).  
As per claim 5, Liu teaches detecting input corresponding to at least one additional character of the keyword; sending, to the machine learning system, the keyword that includes the [0092]- [0094], [0099]- [0100], wherein characters and keywords among the search query and the publications are identified and this process is iterated for other keywords among potential search keywords).

 
As per claim 7, Liu teaches wherein representations generated by the machine learning system include feature vectors of words determined within a vector space, and wherein feature vectors of words that have similar contextual usage in the training data are closer together within the vector space than feature vectors of words that have dissimilar contextual usage in the training data ([0084]- [0085], wherein feature vectors of words are clustered based on their distance to each other).  
As per claim 8, Liu teaches wherein the machine learning system generates the feature vectors using a word embedding model trained to map semantic meanings of words to feature vectors ([0085] using word embedding to map semantic meanings of words to feature vectors).  
As per claim 9, Liu teaches generating the set of tokens of the electronic document includes generating the set of tokens on an end-user device displaying the electronic document; and sending the set of tokens to the machine learning system includes forwarding the set of tokens to a server external to the end-user device that implements the machine learning system (Fig. 13, step 1316 and [0136], wherein tokens of the electronic document are generated and  [0177], [0180] wherein said, structures and functionality presented as separate components in example configurations may be implemented as a combined structure or component. Similarly, structures and functionality presented as a single component may be implemented as separate components). 
As per claim 12, Liu teaches wherein outputting the indication of the at least one string that is associated with the keyword includes displaying the at least one string within a user interface via which a user provided input corresponding to the keyword ([0080], the closest matches are sent to the device operated by the user, and in some embodiments are displayed on the device).
As per claim 13, Liu teaches wherein the at least one string that is associated with the keyword does not include a string corresponding to the keyword ([0136], by applying this “Query Rewrite” block, a publication with the publication title “running shoes” is returned to user even if its title does not contain any keywords in the raw search query).  
As per claim 14, Liu teaches determining that at least one additional string within the electronic document includes the string corresponding to the keyword; and outputting an additional indication of the at least one additional string ([0136], wherein the search engine returns publications which match with any of these rewrittten/expanded search queries, i.e.  “sneakers for men,” “running shoes for men,” “athletic shoes for men.”).
As per claims 15 and 16, Liu teaches an end-user device configured for model-based semantic text searches, comprising: one or more processors; and memory accessible to the one or more processors, the memory storing instructions, which upon execution by the one or more processors ([0159]).  The rest is similarly rejected under the same rationale as applied above with respect to method claims 1 and 9, as system claims 15 and method claims 1, 5, and 9 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  
As per claim 17, 18, and 20 Liu teaches a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors ([0157]) The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 1, 7, 12.
As per claim 19, Liu teaches wherein determining the similarity between the representation of the keyword and each representation of each token within the set of tokens includes determining a distance measurement between a feature vector corresponding to the keyword and a feature vector corresponding to each token within the set of tokens ([0111]).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0052928) in view of Lin (US 2018/0121768).
As per claim 2, Liu does not explicitly disclose detecting input prompting an application displaying the electronic document to open a word search user interface, wherein the input including the keyword is received from the word search user interface. However, this feature is 
Furthermore, Lin in the same field of endeavor teaches a user interface comprising a field for entry of the query terms (Fig. 1C and [0037] see also [0149]).  Therefore, it would have been obvious at the time the application was filed to use the user interface of Lin with the system Liu, in order to facilitate text documents searching for users.
As per claim 3, Liu in view of Lin teaches all the limitations of claim 2.  Further Liu teaches generating the set of tokens of the electronic document in response to detecting the input prompting the application to open the word search user interface (Fig. 13, step 1316 and [0136], tokenizing the detected search input).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0052928) in view of Byron (US 20170315998).
As per claim 10, Liu does not explicitly disclose wherein sending the set of tokens to the machine learning system includes: forwarding a partial set of tokens of the electronic document before a complete set of tokens of the electronic document is generated, wherein the machine learning system determines at least one initial word within the electronic document that is associated with the keyword based on the partial set of tokens; and forwarding the complete set of tokens once the complete set of tokens is generated, wherein the machine learning system determines at least one additional word within the electronic document that is associated with the keyword based on the complete set of tokens.
Fig. 4 and [0046]- [0048]).  Therefore, it would have been obvious at the time the application was filed to use Byron’s above feature of processing the document section by section with the system of Liu, in order to  better extract data or information from text-based documents.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0052928) in view of Adcock (US 2006/0106767).
As per claim 11, Liu does not explicitly disclose wherein outputting the indication of the least one string that is associated with the keyword includes highlighting each instance of the at least one string within the electronic document.  
Adcock in the same field of endeavor teaches wherein outputting the indication of the least one string that is associated with the keyword includes highlighting each instance of the at least one string within the electronic document ([0035], wherein matching keywords from the query may be highlighted in the search results to provide an indication of the context in which the document and the query matched).  Therefore, it would have been obvious at the time the application was filed to use Adcock’s highlighting feature with the system of Liu, in order to give the user feedback (Adcock, [0003]).
Allowable Subject Matter
4.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ABDELALI SERROU/Primary Examiner, Art Unit 2659